Name: Commission Regulation (EEC) No 2590/93 of 22 September 1993 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 9 . 93 Official Journal of the European Communities No L 238/7 COMMISSION REGULATION (EEC) No 2590/93 of 22 September 1993 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 61 678 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6 . (') OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7 . 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 238/8 Official Journal of the European Communities 23 . 9 . 93 ANNEX I LOTS A, B, C and D 1 . Operation Nos ('): See Annex II 2. Programme : 1992 and 1993 3 . Recipient (2) : Euronaid PO Box 12, NL-2501 CA Den Haag tel . (31 70) 330 57 57 ; fax : 364 17 01 ; telex : 30960 NL EURON 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900, 1006 30 96 900) 7 . Characteristics and quality of the goods (') (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA.l (f)) 8 . Total quantity : 7 699 tonnes ( 18 478 tonnes of cereals) 9 . Number of lots : four, see Annex II 10 . Packaging and marking (7) (8) ( 10) : see OJ No C 1 14, 29. 4. 199.1 , p. 1 (under IIA (2) (a) and IIA(3)) Markings in French (Lots A and D and C7, Cll to CI 4) ; English (CI and C2, C4 to C6) ; Spanish (Bl , B4 to B17) and Portuguese (B2 and B3, C3, C8 to C10) Supplementary markings : see Annex II 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  21 . 11 . 1993 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 12. 10 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 10 . 1993 (b) period for making the goods available at the port of shipment : 15 . 11  5. 12. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 9. 11 . 1993 (b) period for making the goods available at the port of shipment : 29 . 11  19 . 12. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; fax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) : refund applicable on 30. 9 . 1 992, fixed by Commission Regulation (EEC) No 2378/93 (OJ No L 218, 28 . 8 . 1993, p. 17) 23 . 9 . 93 Official Journal of the European Communities No L 238/9 LOT E 1 . Operation No (') : 830/93 2. Programme : 1 993 3 . Recipient (2) : Mozambique 4. Representative of the recipient : Banco de Mozambique, Av. 25 de Setembro 1 679-Maputo/P O Box 423. Contact : Rashida Amade, tel . 423 968 , fax 29 718 5. Place or country of destination Q : Mozambique 6. Product to be mobilized : milled rice (product code 1006 30 92 900, 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (3) (6) f) ( l2) : See OJ No C 114, 29 . 4. 1991 , p. 1 (under ILA.1 f) 8 . Total quantity : 18 000 tonnes (43 200 tonnes of cereals) 9 . Number of lots : one (three parts : El : 10 500 tonnes, E 2 : 4 500 tonnes, E 3 : 3 000 tonnes) 10 . Packaging and marking (7) (s) ( l0) (") : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under 1 1 .A.2 (c) and II -A.3) Markings in Portuguese 1 1 . Method of mobilization of product : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : lot E 1 : Maputo ; lot E 2 : Beira ; lot E 3 : Nacala 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  14. 11 . 1993 18 . Deadline for the supply : 12. 12. 1993 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for the submission of tenders : 12 noon (Brussels time) on 12. 10 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 10 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  28. 11 . 1993 (c) deadline for the supply : 26. 12. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 9. 11 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 11  12. 12. 1993 (c) deadline for the supply : 9 . 1 . 1994 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex 22037 / 25670 AGREC B ; fax (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on application by the successful tenderer (4) : Refund applicable on 30. 9. 1993, fixed by Commission Regulation (EEC) No 2378/93 (OJ No L 218, 28 . 8 . 1993, p. 17) No L 238/10 Official Journal of the European Communities 23 . 9 . 93 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the casium-134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1 . 5 . 1993, p. 106) shall not apply to this amount. (5) Commission delegation to be contacted by the successful tenderer : see OJ No C 114, 29 . 4. 1991 , p. 33. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate . 0 Shipment to take place in 20-foot containers condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stock position at the container terminal at the port of shipment. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (8) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (9) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import licence :  original pro forma invoice indicating :  type of goods, quantity,  FOB price,  insurance costs,  freight costs,  packing list,  ¢ health certificate ,  radiation certificate,  bill of loading ( 1 /3 original). (10) Notwithstanding OJ No C 114, point II.A.3 (c) is replaced by the following : the words "European Community'". (") The sacks may be ready equipped with disposable slings . ( I2) Broken rice : 30 % maximum. 23 . 9 . 93 Official Journal of the European Communities No L 238/11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II T , Cantidad total Cantidades parciales . ., , , . ,  .Lote (en toneladas) (en toneladas) Accion n Informaciones complementarias parti TOt(Ã ­?onsfde iÃ ^ons)^ Aktion nr · Yderligere oplysninger n . Gesamtmenge Teilmengen MaÃ nahme n .. , . i -c.Part,e (in Tonnen) (in Tonnen) Nr. ErgÃ ¤nzende AuskÃ ¼nfte r, , o Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  A ¿. n ^ , ,Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  ,  Total quantity Partial quantities Operation . ,,. . , . ,Lot (in tonnes) (in tonnes) No Additional information ,  QuantitÃ © totale QuantitÃ ©s partielles » .. , , . /Lot (en tonnes) (en tonnes) Actl0n n Informations complementares ,  QuantitÃ totale Quantitativi parziali A  Ã ³ , . . ,L0tt0 (in tonnellate) (in tonnellate) Azl0ne "" Informazioni complementari n .. Totale hoeveelheid Deelhoeveelheden Maatregel . ., , . ,Partl) (in ton) (in ton) nr. Bijkomende informatie , , Quantidade total Quantidades parciais a - o t c - tLote (em toneladas) (em toneladas) AcÃ §a0 n? InformaÃ §Ã µes complementares A 3 289 Al : 2 083 1662/92 HaÃ ¯ti / Caritas N/920350 A2 : 738 916/93 Haiti / 93CAB032 A3 : 468 917/93 Haiti / 93PRT004 B 2 178 BI : 450 443/93 Salvador / 93CRS018 B2 : 18 444/93 Brasil / 93PDF006 B3 : 72 445/93 Brasil / 93ALA001 B4 : 108 446/93 Ecuador / 93CAS004 B5 : 18 447/93 Bolivia / 93CAB038 B6 : 36 448/93 PerÃ º / 93PDF020 B7 : 36 449/93 PerÃ º / 93PDF024 B8 : 18 450/93 PerÃ º / 93PDF027 B9 : 180 451 /93 PerÃ º / 93CAD005 BIO : 36 452/93 PerÃ º / 93CAD009 BÃ  1 : 18 453/93 PerÃ º / 93CAD011 B12 : 126 454/93 PerÃ º / 93CAN011 B13 : 144 455/93 PerÃ º / 93CAN012 B14 : 180 456/93 PerÃ º / 93CAM032 BÃ  5 : 18 457/93 PerÃ º / 93PRS017 B16 : 18 458/93 PerÃ º / 93PRS027 BÃ  7 : 702 459/93 Nicaragua / 93DIA016 No L 238/12 Official Journal of the European Communities 23 . 9. 93 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n" Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n" Azione n. Maatregel nr. AcÃ §Ã £o n? Informaciones complementarias Yderligere oplysninger ErgÃ ¤nzende AuskÃ ¼nfte Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  ÃÃ »Ã ·Ã Ã ¿Ã Ã ¿Ã Ã ¯Ã µÃ  Additional information Informations complÃ ©mentaires Informazioni complementari Bijkomende informatie InformaÃ §Ã µes complementares C 1 494 CI : 162 790/93 Gambia / 93CRS021 C2 : 216 791 /93 Ghana / 93CAI002 C3 : 18 792/93 SÃ £o TomÃ © e Principe / 93CAB047 C4 : 576 793/93 Sierra Leone / 93CRS026 C5 : 18 794/93 Sierra Leone / 93PRS009 C6 : 90 795/93 Liberia / 93DWEO1 2 C7 : 72 796/93 Madagascar / 930PE002 C8 : 54 797/93 Angola / 93CAN020 C9 : 54 798/93 Angola / 93CAN021 CIO : 54 799/93 Angola / 93CAN022 CI 1 : 54 800/93 BÃ ©nin / 93ATM007 C12 : 18 801 /93 RÃ ©publique Centrafricaine / 93ATM010 C13 : 54 802/93 Mauritanie / 93CAF018 C14 : 54 803/93 SÃ ©nÃ ©gal / 93ATM018 D 738 Dl : 144 804/93 AlgÃ ©rie / 93CAB023 D2 : 144 805/93 AlgÃ ©rie / 930XB014 D3 : 144 806/93 AlgÃ ©rie / 93CIM001 D4 : 144 807/93 AlgÃ ©rie / 93CIM002 D5 : 54 808/93 Liban / 93SVF002 D6 : 90 914/93 Liban / 93SPF004 D7 : 18 915/93 Tunisie / 93SPF007